Name: 2004/299/EC: Council Decision of 24 November 2003 on the conclusion of bilateral Agreements between the European Community and the Republic of Cyprus and the Government of the Republic of Hungary laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services
 Type: Decision
 Subject Matter: technology and technical regulations;  information and information processing;  Europe;  consumption;  international affairs
 Date Published: 2004-04-02

 Avis juridique important|32004D02992004/299/EC: Council Decision of 24 November 2003 on the conclusion of bilateral Agreements between the European Community and the Republic of Cyprus and the Government of the Republic of Hungary laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services Official Journal L 098 , 02/04/2004 P. 0030 - 0030Council Decisionof 24 November 2003on the conclusion of bilateral Agreements between the European Community and the Republic of Cyprus and the Government of the Republic of Hungary laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services(2004/299/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2),Having regard to the proposal from the Commission,Whereas the bilateral Agreements between the European Community and the Republic of Cyprus and the Government of the Republic of Hungary laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services have been negotiated and should be approved,HAS DECIDED AS FOLLOWS:Article 1The bilateral Agreements between the European Community and the Republic of Cyprus and the Government of the Republic of Hungary laying down a procedure for the provision of information in the field of technical regulations and of rules on information society services are hereby approved on behalf of the European Community.The text of the Agreements and the Annexes thereof are attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements in order to bind the Community and to transmit, on behalf of the Community, the note provided for in Article 16 of the Agreements(1).Done at Brussels, 24 November 2003.For the CouncilThe PresidentG. Magri(1) The date of entry into force of the Agreements will be published in the Official Journal of the European Union by the General Secretariat of the Council.